Exhibit 10.26.5
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
CONSENT AND SETTLEMENT AGREEMENT
     This Consent and Settlement Agreement (“Agreement”) is effective as of
March 10, 2011 (the “Effective Date”), and is entered into by and between
Ashford Hospitality Finance, L.P. (together with any and all of its affiliates
and subsidiaries, collectively, “Ashford”) and Wells Fargo Bank, N.A., as
successor by merger to Wachovia Bank, National Association (together with any
and all of its affiliates and subsidiaries, collectively, “Wells”). Ashford and
Wells are each a “Party” and collectively “the Parties.”
RECITALS
     A. WHEREAS, on or about June 2, 2009, Ashford filed a complaint (the
“Complaint”) commencing an action in the District Court of Dallas County, Texas,
298th Judicial District, styled Ashford Hospitality Finance, L.P. v. Wachovia
Bank, N.A., No. 09-06958 (the “Action”); and
     B. WHEREAS, by Answer dated June 8, 2009, Wells denied the allegations of
the Complaint and further denies any and all liability for the claims asserted
by Ashford in the Action; and
     C. WHEREAS, Ashford desires to enter into a series of related transactions
with affiliates of Prudential Life Insurance Company, Guggenheim, Barclays
Capital Real Estate Finance, Inc. (“Barclays”), The Blackstone Group and Wells,
which, when and if consummated, will result in Ashford owning an aggregate up to
75% interest in one or more entities which will own all of the equity interests
in a portfolio of hotels (and their related operating lessees and other
affiliates), which are defined as the “Individual Properties” and the “CIGNA
Properties” under that certain Amended and Restated Mortgage Loan Agreement, to
be entered into by and among Wells, Barclays and the obligors parties thereto
(the “Loan Agreement” and such transactions described herein being,
collectively, the “Transaction”); and
     D. WHEREAS, the Transaction described in the foregoing Recital C requires
consent from Wells in order to effectuate the purchase by Ashford contemplated
thereby; and
     E. WHEREAS, the Parties wish to enter into this Agreement to: (i) avoid
further expense, inconvenience, and the distraction of litigation and to put to
rest all claims asserted in or related to the Action, and (ii) consent to the
Transaction.
     NOW, THEREFORE, in consideration of the promises, terms and provisions
hereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
AGREEMENT
     1. HIGHLAND HOSPITALITY RESTRUCTURING.
          (a) In connection with the Transaction, Wells agrees to permit Ashford
(or its Affiliates (as defined in the Loan Agreement)) to acquire up to a 75%
indirect ownership interest in the Borrower Principal (as defined in the Loan
Agreement) and to be the managing or administering member of the venture which
holds the ownerships interests in the Borrower Principal. It is understood and
agreed however that Wells, in its capacity as lender under the Loan Agreement,
shall have the right to review and approve all organizational documents relating
to or affecting the ownership structure of the Borrower Principal (and its
equity owners), all in accordance with the terms of the Loan Agreement.
          (b) On the date that [***] receives any cash payment [***] Wells
shall, within 30 days after the receipt of such properly paid payment, pay to
Ashford an equivalent amount, up to a total of $30,000,000 in the aggregate
(said total sum of $30,000,000 is referred to herein as the “Total Settlement
Payment”). No interest shall accrue on the Total Settlement Amount, or on any
amounts paid or payable to Ashford [***] hereunder. If all or any portion of the
Total Settlement Payment has not been paid by Wells to Ashford on the earlier to
occur of (i) the maturity date of [***], (ii) the date [***] has been terminated
or otherwise eliminated [***], or (iii) the [***] is sold in its entirety, then,
within 15 days following such date, Wells shall pay to Ashford the balance of
the Total Settlement Payment that remains unpaid as of such date. Once the Total
Settlement Payment has been paid to Ashford, all further obligations of Wells
under this Settlement Agreement shall cease.
          (c) The payments by Wells to Ashford pursuant to the foregoing
paragraph shall be made by direct wire transfer to an account in the United
States designated by Ashford. Ashford shall send Wells acknowledgement of
receipt of payment within one (1) business day after Ashford’s receipt of such
payment.
          (d) From and after the Effective Date but prior to the date that the
Total Settlement Payment is paid in full, Wells shall deliver to Ashford within
fifteen (15) days after the last day of each calendar quarter (commencing on the
calendar quarter ending March 31, 2011), a written certification setting forth
all payments received by Wells from or in respect of [***] during such calendar
quarter.
[***] = Indicates confidential information has been redacted.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
          (e) Well represents, and Ashford understands and acknowledges that
(i) the [***] owned by Wells is a passive interest, (ii) Wells has no control
whatsoever over the timing for when it may receive any [***] and (iii) Wells
will have no obligation to take any legal or other action or exercise any legal
or other remedy to attempt to receive such [***], nor shall Wells have any
obligation to officially market and attempt to sell its [***] in order to
generate any [***].
2. RELEASE.
          (a) In consideration of the promises and agreements set forth in this
Agreement, as of the closing date of the transaction (“Closing Date”), Ashford,
on behalf of itself and its present, former or future officers, directors,
agents (alleged or otherwise), employees, representatives, consultants,
accountants, attorneys, parents, subsidiaries, affiliated entities,
predecessors, successors, and assigns (collectively, the “Ashford Releasors”),
does hereby completely and irrevocably release and forever discharge Wells, and
each of its respective current and former parents, subsidiaries, and affiliated
entities, and their respective current and former officers, directors,
shareholders, agents, employees, representatives, consultants, accountants,
attorneys, insurers, reinsurers, predecessors, successors, and assigns
(collectively, the “Wells Releasees”), from any and all claims and rights
(including, without limitation, rights of set-off and recoupment, demands,
charges, complaints, actions, obligations, causes of action, or liabilities of
any and every kind, nature and character, known and unknown) that the Ashford
Releasors possess or possessed, assert, asserted, or could or may have asserted,
from the beginning of the world to the date of this Agreement (including,
without limitation, rights of set-off and recoupment, demands, charges,
complaints, actions, obligations, causes of action, or liabilities of any and
every kind, nature and character, known and unknown), arising out of or related
to or in connection with the Ashford Releasors’ interest, whenever acquired, in
Extended Stay, Inc. and certain of its affiliates and the financings that were
originated in connection with the acquisition thereof in 2007 and/or arising out
of or related to or in connection with the subject matter of the Action;
provided that nothing herein shall prevent Ashford from bringing suit to enforce
the terms of this Agreement.
          (b) In consideration of the promises and agreements set forth in this
Agreement, as of the Closing Date, Wells, on behalf of itself and its present,
former or future officers, directors, agents (alleged or otherwise), employees,
representatives, consultants, accountants, attorneys, parents, subsidiaries,
affiliated entities, predecessors, successors, and assigns (collectively, the
“Wells Releasors”), does hereby completely and irrevocably release and forever
discharge Ashford, and each of its respective current and former parents,
subsidiaries, and affiliated entities, and their respective current and former
officers, directors, shareholders, agents, employees, representatives,
consultants, accountants, attorneys, insurers, reinsurers, predecessors,
successors, and assigns (collectively, the “Ashford Releasees”), from any and
all claims and rights (including, without limitation, rights of set-off and
recoupment, demands, charges, complaints, actions, obligations, causes of
action, or liabilities of any and every kind, nature and character, known and
unknown) that the Wells Releasors possess or
[***] = Indicates confidential information has been redacted.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
possessed, assert, asserted, or could or may have asserted, from the beginning
of the world to the date of this Agreement (including, without limitation,
rights of set-off and recoupment, demands, charges, complaints, actions,
obligations, causes of action, or liabilities of any and every kind, nature and
character, known and unknown), arising out of or related to the subject matter
of the Action; provided that nothing herein shall prevent Wells from bringing
suit to enforce the terms of this Agreement.
          (c) The Parties hereby acknowledge that the releases provided in this
Agreement shall apply to all claims and rights released hereby, whether known or
unknown, anticipated or unanticipated, or suspected or unsuspected,
notwithstanding the fact that a Party may later discover facts in addition to or
different from those which that Party now believes to be true.
          (d) Each Party agrees to indemnify, defend and hold the other Party
harmless from and against any and all liabilities, claims, demands, losses,
damages, costs and expenses (including, without limitation, legal fees and
disbursements, and litigation expenses), actions and causes of action, arising
out of or relating to a breach by the other Party of any provision of this
Agreement (including, without limitation, this Paragraph 2), or the
incorrectness or inaccuracy of any representation and warranty of such Party
contained in this Agreement or in any document or agreement delivered in
connection with this Agreement.
     3. CONFIDENTIALITY. Ashford and Wells represent and warrant that they have
not and none of their officers, directors, principals, owners, employees,
agents, attorneys, or other representatives have disclosed to or discussed with
anyone other than the other Party’s counsel any term, condition, or other aspect
of this Agreement. Ashford and Wells acknowledge and agree, on behalf of
themselves and each of their officers, directors, principals, owners, employees,
agents, attorneys, and other representatives, that the financial terms of this
Agreement (but not the existence of this Agreement) are and shall remain
confidential except to the extent such financial information is required to be
disclosed by a Party in compliance with the rules or regulations of any
governmental entity having jurisdiction over such Party.
     4. FAILURE OF TRANSACTION TO CLOSE. If the Transaction does not close on or
before June 30, 2011, (i) the terms of this Agreement will become null and void,
and the parties will have no further obligations hereunder, except that the
provisions contained in Paragraphs 8,9 and 10 shall survive termination of this
Agreement.
     5. ADDITIONAL DOCUMENTS AND AMENDMENT.
          (a) The Parties acknowledge that they may execute additional
agreements relating to the terms of their settlement of the Action. If the
Parties elect to prepare such documents, the Parties agree to cooperate in good
faith in the drafting and execution thereof. However, the Parties acknowledge
and agree that the terms and conditions of this Agreement constitute a valid and
binding agreement and that they intend to be bound by its terms regardless of
whether additional settlement documents are ultimately executed between the
Parties. That the Parties might execute additional settlement documents does not
in any way affect the binding nature and affect of this agreement.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
          (b) This Agreement may be amended only by an instrument in writing
signed by the Parties that expressly refers to this Agreement and specifically
states that it is intended to amend this Agreement.
     6. NO ADMISSION OF LIABILITY. The Parties agree that the consideration and
other terms of this Agreement do not constitute an admission of liability on any
of the Parties’ part, that liability is expressly denied, and that this
Agreement is a settlement of a disputed claim.
     7. INTEGRATED AGREEMENT. This Agreement contains the understanding and
agreement of the Parties with respect to the subject matter of this Agreement
and supersedes all prior agreements, understandings, negotiations, and
discussions of the Parties, whether oral or written, relating to the content
hereof. The Parties agree that the terms of this Agreement are contractual and
not mere recitals. The Parties acknowledge that the consideration recited in
this Agreement is the sole and only consideration for it and that no
representations, promises or inducements have been made other than those that
appear in this Agreement, and that in executing this Agreement, the Parties are
not relying on any statement, representation or promise made to them except as
set forth herein. In interpreting the provisions of this Agreement, no
presumption shall apply against any Party that otherwise would operate against
such Party by reason of such document having been drafted by such Party or at
the direction of such Party.
     8. AUTHORITY. The Parties represent and warrant to one another that each
has the full and complete power and authority to enter into this Agreement and
is entering into this Agreement voluntarily. The Parties further represent and
warrant that the signatories below have full and complete power and authority,
and have taken all necessary action, to enter into this Agreement on behalf of
their respective entities. The Parties warrant and represent that each has not
sold, subrogated, assigned or otherwise transferred or agreed to sell, assign,
subrogate or otherwise transfer to any other person or entity any claims,
demand, actions, causes of action an/or suits that are the subject of this
Agreement.
     9. NOTICES. All notices, consents and requests required or permitted
hereunder, shall be given in writing and shall be effective for all purposes if
(i) hand delivered with proof of attempted delivery, (ii) sent by prepaid
overnight delivery service with proof of attempted delivery, or (iii) by
facsimile (with a copy sent contemporaneously by expedited overnight delivery
service with proof of attempted delivery), addressed as follows:

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
If to Ashford:
David Kimichik
CFO
Ashford Hospitality Trust
14185 Dallas Parkway, Ste. 1100
Dallas, TX 75254
and
David A. Brooks
Chief Operating Officer/General Counsel
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Fax: 972-490-9605
If to Wells:
William F. Carmody
Managing Director
Wells Fargo Bank, N.A.
375 Park Avenue
New York, NY 10152
Fax: 212-214-8955
and
Joel T. Brighton
Managing Counsel
Wells Fargo Bank, N.A
MAC: D1053-300
301 South College St.
Charlotte, NC 28288
Fax: 704-383-1383
and
Alistair B. Dawson
Beck, Redden & Secrest, LLP
One Houston Center
1221 McKinney St., Suite 4500
Houston, TX 77010
Fax: (713) 951-3720

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
Such notice shall be deemed given on the day delivery was attempted (as set
forth in the proof of attempted delivery).
     10. COSTS. Each Party agrees that, notwithstanding any other provision
herein, it bears full responsibility and will pay its own costs and expenses,
including, without limitation, its attorneys’ fees in connection with the Action
and this Agreement (and any documents entered into in connection with this
Agreement). However, in the event of any dispute arising out of or in connection
with any terms of this Agreement the non-prevailing Party in any such dispute
shall be responsible for paying the attorneys’ fees of the prevailing Party.
     11. GOVERNING LAW AND WAIVER OF JURY TRIAL. This Agreement shall be
construed and enforced pursuant to the laws of the State of New York, without
regard to the choice of law provisions thereof. The Parties further agree that
the language of each and all paragraphs, terms, and provisions of this Agreement
shall be construed as a whole, according to its fair meaning, and not strictly
for or against any Party hereto and without regard whatsoever to the identity or
status of any person or persons who drafted all or any portion of this
Agreement. The Parties hereby waive their respective rights to a jury trial of
any claim or cause of action based upon or arising out of this Agreement.
     12. JURISDICTION. The Parties agree that any suit instituted to enforce the
terms of this Agreement, or to prevent any threatened violation of this
Agreement, shall be instituted in the federal or state courts within the City
and State of New York, and that no suit instituted to enforce the terms of this
Agreement shall be instituted in any court or arbitral forum other than the
federal or state courts within the City and State of New York. The Parties
consent to the exercise of personal jurisdiction over each of them by the
federal and state courts within the State of New York for the purposes of any
suit instituted to enforce the terms of this Agreement, or to prevent any
threatened violation of this Agreement.
     13. SEVERABILITY. Should any provision or paragraph of this Agreement be
held invalid or illegal, such invalidity or illegality shall not invalidate the
whole of this Agreement, but, rather, the Agreement shall be construed as if it
did not contain the illegal or invalid part, and the rights and obligations of
the Parties shall be construed and be enforced accordingly.
     14. COOPERATION. Each Party agrees to execute and deliver any and all
additional instruments and documents, do any and all acts and things as may be
necessary or expedient to effectuate more fully the terms of this Agreement or
any provision hereof.
     15. SUCCESSORS AND ASSIGNS. This Agreement will be binding upon and inure
to the benefit of the parties and their respective successors, heirs, assigns,
administrators, executors and legal representatives. This Agreement may not be
assigned by Ashford without prior written consent of Wells.
     16. COUNTERPARTS/EXECUTION. This Agreement may be executed in counterparts,
including by facsimile, with the same effect as if all Parties have signed the
same document. All counterparts shall be construed together and shall constitute
a single Agreement.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
FOR SETTLEMENT PURPOSES ONLY
IT IS SO AGREED.

          DATED: February 24, 2011 ASHFORD HOSPITALITY FINANCE L.P.
      By:   ASHFORD HOSPITALITY FINANCE GENERAL PARTNER LLC, GEN. PTR      
By:   /s/ DAVID A. BROOKS         DAVID A. BROOKS
VICE PRESIDENT  

         
STATE OF TEXAS
 
COUNTY OF DALLAS
  )
)
)       Sworn to before me this 24 day of February, 2011

            DATED: March 10, 2011  WELLS FARGO BANK, N.A.
      By:   /s/ Jan LaChapelle                    

         
STATE OF NEW YORK
 
COUNTY OF NEW YORK
  )
)
)       Sworn to before me this 10 day of March, 2011

8